   Case: 1:20-cv-04270 Document #: 73-1 Filed: 02/02/21 Page 1 of 2 PageID #:434




                  IN THE UNTED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JAMES D. ROBINSON; JOHN M. MARSZALEK;                )
NATALIA E. LaVALLIE;                                 )
MATTHEW D. SORENSON;                                 )
ILLINOIS STATE RIFLE ASSOCIATION; and                )
SECOND AMENDMENT FOUNDATION, INC.                    )
                                                     )
                   Plaintiffs,                       )
                                                     )     No. 1:20 CV 4270
      v.                                             )
                                                     )
BRENDAN F. KELLY, in his official capacity as        )
Director of the Illinois State Police; and           )
JAROD INGEBRIGTSEN, in his official capacity as      )
Bureau Chief of the Illinois State Police Firearms   )
Services Bureau,                                     )
                                                     )
                   Defendants.                       )
                                                     )
BRUCE DAVIDSON, et al.,                              )
                                                     )
                   Plaintiff-Intervenors,            )
                                                     )
      v.                                             )
                                                     )
BRENDAN F. KELLY, et al.,                            )
                                                     )
                   Defendants in Intervention.       )

                    DECLARATION OF RICHARD PEARSON

      I, Richard Pearson, am competent to state, and declare and certify the

following based on the best of my personal knowledge and belief:

      1.     I am the Executive Director of the Illinois State Rifle Association

(“ISRA”).
   Case: 1:20-cv-04270 Document #: 73-1 Filed: 02/02/21 Page 2 of 2 PageID #:435




      2.     I incorporate, and repeat as if fully restated herein, the contents of my

Declaration submitted in this matter dated December 15, 2020.

      3.     Since my previous Declaration, I have received multiple telephone calls

and e-mails from members and supporters complaining that they applied for a

FOID card, paid the required fee, but have not yet received their cards within the

30 days required by law; some say they have waited months; virtually all say they

have attempted to contact the ISP but have not been able to reach anything other

than a recorded message.

      3.    My earlier Declaration discussed a 55 year-old resident of Cook County,

Illinois, an ISRA member, who applied for a FOID card in June, 2020 but has yet to

receive the card. I reviewed an e-mail communication from that individual today

who stated, as of today, that he has still not received his FOID card after so far

waiting more than 240 days.



FURTHER DECLARANT SAYETH NAUGHT.



Dated: January 29, 2021

                                                      Richard Pearson
